                                                                                               E-FILED; Washington Circuit Court
                            Case
                             Case1:21-cv-00195-SAG
                                  1:21-cv-00195-SAG Document
                                                     Document1-1
                                                              3 Filed
                                                                 Filed
                                                             Docket:    01/25/21
                                                                         01/22/21
                                                                     6/11/2020 4:59 Page
                                                                                     Page
                                                                                    PM;  13ofof35
                                                                                        Submission: 6/11/2020 4:59 PM




                                       IN THE CIRCUIT COURT FOR WASHINGTON COUNTY, MARYLAND

                                                                           *
                                                                           *
                            SHEILA ROWLEY                                  *
                            c/o Greivell & Garrott Johnson, LLC            *
                            5 Cornell Avenue                               *
                            Hagerstown, MD 21742                           *        CASE NO.
                                                                           *
                                          Plaintiﬀ                         *              C-21-CV-20-000282
                                                                           *
                                  v.                                       *
                                                                           *
                            WALMART INC.                                   *
                            701 South Walton Blvd.                         *
                            Bentonville, AR 72716                          *
                                                                           *
                               Serve on: The Corporation Trust Inc.        *
                               2405 York Road, Suite 201                   *
                               Lutherville Timonium, MD 21093              *
                                                                           *
                                          Defendant                        *
                                                         ***********************
                                                               COMPLAINT

                                   COMES NOW Plaintiﬀ, Sheila Rowley, and sues Defendant, Walmart Inc., and for

                            reasons states:

                                                            Parties, Jurisdiction, Venue

                            1. Plaintiﬀ, Sheila Rowley, is an adult resident of Washington County, Maryland.

                            2. Defendant, Walmart Inc., is a corporation formed in Delaware with its principal place of

                               business in Arkansas, and which operates stores around the United States, including at

  Greivell                     lease one in Washington County, Maryland.
           &
  Garrott                   3. This is a tort action for an incident that occurred at a Walmart location in Washington
  Johnson
          LLC
                               County, namely, Walmart Store # 1674, located at 17850 Garland Groh Boulevard,
    5 Cornell Avenue
Hagerstown, MD 21742
    t: (240) 310-9150          Hagerstown, Maryland 21740, on or about June 12, 2017.
    f: (877) 262-4810
www.GreivellLawOffice.com
                            4. Jurisdiction and venue are appropriate in Washington County, Maryland.

                                                                      Page 1 of 3

                                                      EXHIBIT A
                            Case
                             Case1:21-cv-00195-SAG
                                  1:21-cv-00195-SAG Document
                                                     Document1-1
                                                              3 Filed
                                                                 Filed01/25/21
                                                                       01/22/21 Page
                                                                                 Page24ofof35



                                                             COUNT I - NEGLIGENCE

                            5. Plaintiﬀ incorporates and re-alleges the allegations of all preceding paragraphs as if

                               fully set forth herein.

                            6. On or about June 12, 2017, Plaintiﬀ was in the front vestibule area of the Walmart store

                               on Garland Groh Blvd. in Hagerstown, Maryland attempting to grab a shopping cart as

                               she entered the store for her shopping trip when a Walmart employee pushed a string

                               of shopping carts driven by a motorized cart-transporter into and over Plaintiﬀ’s leg,

                               causing injury.

                            7. The employee pushing the carts and operating the motorized cart-transporter was

                               outside the store at the time of the accident, and was pushing the carts from the outside

                               to the inside vestibule cart-storage area.

                            8. From the outside the employee either did not observe, was unable to observe, or failed

                               to exercise due care to attempt observe that the pathway was clear for the carts to be

                               returned into the vestibule area when he caused the carts to crash into the Plaintiﬀ.

                            9. Walmart owed a duty to its patron and customer, the Plaintiﬀ, to use reasonable care in

                               returning the carts to the vestibule area so that no customers would be struck by the

                               carts.

                            10. By failing to exercise reasonable care in returning the carts, Walmart negligently

                               breached the duties owed to its patron, the Plaintiﬀ, resulting in serious injury to her leg
  Greivell
           &                   and knee.
  Garrott
  Johnson                   11. As a direct and proximate result of Walmart’s negligence in causing injury to the
          LLC

    5 Cornell Avenue           Plaintiﬀ, she suﬀered suﬀered serious, painful temporary and permanent bodily
Hagerstown, MD 21742
    t: (240) 310-9150
    f: (877) 262-4810          injuries, great physical pain and mental anguish, severe and substantial emotional
www.GreivellLawOffice.com




                                                                      Page 2 of 3

                                                         EXHIBIT A
                            Case
                             Case1:21-cv-00195-SAG
                                  1:21-cv-00195-SAG Document
                                                     Document1-1
                                                              3 Filed
                                                                 Filed01/25/21
                                                                       01/22/21 Page
                                                                                 Page35ofof35



                               distress, loss of the capacity for the enjoyment of life; was, is and will be required to

                               undergo medical treatment and to incur medical costs and expenses in order to alleviate

                               the injuries, pain and suﬀering; was, is and will be precluded from engaging in normal

                               activities and pursuits, including a loss of ability to earn money and of actual earnings;

                               and otherwise was hurt, injured and caused to sustain loss. Specifically, without

                               limiting the foregoing in any way, Plaintiﬀ suﬀered injuries to her leg and knee, and, as

                               of the date of this Complaint has not fully recovered.

                            12. All of Plaintiﬀ’s losses were, are and will be due solely to and by reason of the

                               carelessness and negligence of Walmart without any negligence or want of due care on

                               the Plaintiﬀ’s part contributing thereto.

                                   WHEREFORE, Plaintiﬀ, Sheila Rowley, demands judgment against Defendant,

                            Walmart Inc., in an amount exceeding $75,000.00, plus interest, costs, reasonable attorneys’

                            fees, and such other and further relief as the nature of this cause may require.


                                                                                     Respectfully submitted,

                                                                                     ________________________________
                                                                                     Adam D. Greivell, Esquire
                                                                                     CPF ID# 0512130328
                                                                                     Greivell & Garrott Johnson, LLC
                                                                                     5 Cornell Avenue
                                                                                     Hagerstown, Maryland 21742
                                                                                     (240) 310-9150
                                                                                     adam@greivelllawoﬃce.com
                                                                                     Attorneys for Plaintiﬀ, Sheila Rowley
  Greivell
           &
  Garrott                               CERTIFICATE REGARDING RESTRICTED INFORMATION
  Johnson
          LLC
                            I HEREBY CERTIFY that this document does not contain any restricted information.
    5 Cornell Avenue
Hagerstown, MD 21742
    t: (240) 310-9150                                                                /s/ Adam D. Greivell
    f: (877) 262-4810                                                                Adam D. Greivell, Esquire
www.GreivellLawOffice.com




                                                                       Page 3 of 3

                                                       EXHIBIT A
